Title: I. Memoranda on Candidates and Places for Consular Appointments, [ca. 1 June 1790]
From: Jefferson, Thomas
To: 



Gottenburgh.


   
   Sweden.


[ca. 1 June 1790]

This

   
   Hamburgh.

 is a considerable deposit of our rice for the consumption of the Northern countries of Europe: being very free in it’s commerce, it is a good deal frequented by our vessels; and might be worthy of a consulship were a good native citizen to desire it, or  an Englishman, as the English have great privileges there. John Parish named by Mr. Morris.
Amsterdam.
   
   Holland.

 Mr. Greenleaf is married and settled there. Mr. Cassinove speaks of him as a discreet young man. If we should have a Chargé des affaires there, it would be less important who should be the Consul. But if we have no Chargé there, I imagine it would be important to appoint such a person Consul as might be rendered useful in the very great money transactions we shall have there; and who might keep an eye over our bankers there, which will be found necessary.
Cadiz.
   
   Spain.

 Richard Harrison already nominated. Welsh asks the appointment. I believe he is a native of Britain. With respect to these a general observation must be made. In those countries disposed to be friendly to us, and not so to Great Britain, the governments would be jealous of seeing a Briton employed as American Consul, because they could so easily cover British bottoms under the American flag. In France, where we have considerable privileges denied to the English, the government has been much perplexed and defrauded by British ships under false American colours. And these suspicions have produced embarrasments to vessels really ours. Tho’ I do not know that we have any privileges in Spain which the English have not, yet that government is not friendly to the British, and therefore the appointment of a native of Britain to be American Consul might draw an unfavorable shade over the appointment. In countries where British commerce is favored, it might be advantageous sometimes to appoint an Englishman our Consul, in order to partake of the favor of his nation.
Bilboa. Edward Church of Massachusetts already named.
Teneriffe.
   
   The Canaries.

 Thomas Thompson of Virginia already named. Sarmento asks it. He is said by Mr. Fitzsimmons to be a Spaniard, married to a Miss Craig of Philadelphia, settled at Teneriffe, to have a good deal of the American business and to be of excellent character.
Qu. if it be sufficiently important to have any appointment here, unless it were a good native?
Lisbon.
   
   Portugal.

 John Marsden Pintard, of New York, will probably prefer this to Madeira. He is not at present in New York.
Madeira. Wm. Hill Wells is proposed, if Mr. Pintard does not accept.
   
   Madeira Is.

 He is the nephew of Henry Hill of Philadelphia. Mr. Morris sais
   
   Azores.

 he is a very clever fellow. He is 22. years old.

Angra, in the island of Tercera, is the metropolis of the Azores. It is said to be the only station for ships in all the seven islands, and is the residence of the English, French and Dutch consuls. It is the port at which the Brazil ships refresh, and where intelligence of that country may be had.
Fayal. Messrs. Morris and Fitzsimmons recommend John Street of Fayal to be Consul. They say he is a native of England, but has resided in Fayal so long that he is considered as a Portuguese: that he is 30. years old and of very good character.
St. Michaels. Thomas Hickling of Boston, asks the consulship of the Azores or Western islands. He sets forth that he has resided several years at St. Michael’s, is well versed in the Portuguese language and in their laws and customs respecting trade: that on the acknolegement of our independence, he, being the only American residing in those islands, was appointed by the Chief judge Consul for the protection of our commerce to the Western islands in which he has acted since 1783. Mr. Yates of New York sais that Hickling is a respectable man of property, and that he has long corresponded with him.
Qu. if this appointment might not as well be left in it’s present state till some good native can be found who will settle at Angra which is central to all the islands? It’s connection with Brazil gives it advantage over any other position in these islands.
London.


   
   Great Britain.


Liverpool. James Maury of Virginia already named. Is not this port sufficient for the Western coast?
Cowes in the Isle of Wight. This is a port at which many of our vessels touch, and where patronage against the Custom house officers will certainly be useful. Thomas Auldjo, a native of Britain, of the house of Strachan, Mackenzie & co. is recommended by Mr. Morris. I know him personally, and think him a good man. The Custom house officers seem devoted to him. He is the only merchant of any note there, and has the care of almost all the Carolina rice deposited there. This port would suffice for all the Southern coast of England.
Dublin.
   
   Ireland.

 William Knox, of Massachusetts, decidedly prefers this consulship to all others. He will decide within two or three days whether he will accept it.Randall, who was nominated, declines accepting. Mr. Morris recommends a Mr. Wilson of Dublin.
Newry. Wm. Eugene Imlay of Jersey already nominated.



Marseilles.
   
   France.

 Stephen Cathalan, a Frenchman.
}
 already nominated.


Bordeaux. Joseph Fenwick, of Maryland.


Nantes. Burrell Carnes, of Massachusetts.


Havre. La Motte, a Frenchman.


Rouen. Nathaniel Barrett of Massachusets.


Lorient.


Isle of Rhé. Very unimportant in my opinion. Perhaps it would be as well to let the Consul for Nantes (to which place I believe it is nearer than Bordeaux) appoint T. Baudin his Agent there. Baudin desires it for the sake of the honor, and sais he has done several good offices for our vessels there. He is a Frenchman.
Hispaniola.
   
   French Islands.

 The ports are the Cape, Port au Prince and aux Cayes. Sylvanus Bourne already named.
Point
   
   Guadaloupe.

 à petre.
Port royal.
   
   Martinique.

 Fulwar Skipwith of Virginia already named.


Carenage.
   
   St. Lucie.


}
 These two islands lying nearer to Martinique than


Scarboro.
   
   Tobago.




to any other Consulship, and seeming too inconsiderable for separate Consulships, may as well perhaps be agencies under the Consul of Martinique. And indeed, considering how many Consuls are destined for France and it’s dependancies, it may be doubted whether it would not be better to make Guadaloupe also an Agency of Martinique (to which it is so near) till a very good native shall offer for it? 

   
   Isle of France.


Canton.
   
   China.

 Samuel Shaw of Massachusetts already named. Thomas Randall Vice-Consul. There is a complaint against him for malpractice; recieved from Jacob Sarly.
